NO. 12-13-00149-CR

                             IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                         TYLER, TEXAS

JASON MICHAEL STANLEY,                                §      APPEAL FROM THE 114TH
APPELLANT

V.                                                    §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                              §      SMITH COUNTY, TEXAS

                                      MEMORANDUM OPINION
       Jason Michael Stanley appeals his felony conviction for obtaining or possessing a
controlled substance by misrepresentation or fraud and through use of a fraudulent oral or
telephonically communicated prescription.1 In two issues, Appellant argues that the trial court
erred in imposing court costs that do not comport with the bill of costs, and therefore, the
evidence is insufficient to support the amount of costs ordered. We modify the trial court’s
judgment, and affirm as modified.


                                              BACKGROUND
       In March 2012, Appellant pleaded ―guilty‖ to the charged offense. Based on the plea, the
trial court found Appellant guilty. After a sentencing hearing in April 2012, the trial court
assessed Appellant’s punishment at imprisonment for ten years, probated for a seven year
community supervision period.
       In September 2012, the State filed a motion to revoke Appellant’s community
supervision. Appellant pleaded ―true‖ to four of the State’s five allegations. Based upon the
plea and other evidence presented at the revocation hearing, the trial court found all five


       1
           See TEX. HEALTH & SAFETY CODE ANN. § 481.129(a)(5)(A), (C) (West Supp. 2013).
allegations to be ―true,‖ revoked Appellant’s community supervision, and sentenced him to
imprisonment for ten years.
        At the revocation hearing, the trial court ordered that court costs be paid, without
specifying the amount of costs. In its written judgment, the trial court ordered that Appellant pay
court costs in the amount of $439.00. After the written judgment was signed, the clerk compiled
the bill of costs reflecting total costs of $339.00.


                                            COURT COSTS
        In Appellant’s first issue, he contends that the trial court erred in assessing court costs in
an amount that fails to comport with the clerk’s bill of costs. In his second issue, he argues that
the evidence is insufficient to support the trial court’s assessment of costs in the amount of
$439.00. Since these issues are related, we address them together.
Standard of Review and Applicable Law
        A challenge to the sufficiency of the evidence supporting court costs is reviewable on
direct appeal in a criminal case. See Armstrong v. State, 340 S.W.3d 759, 767 (Tex. Crim. App.
2011). We measure sufficiency by reviewing the record in the light most favorable to the award.
Mayer v. State, 309 S.W.3d 552, 557 (Tex. Crim. App. 2010).
        A cost is payable only on the issuance of a certified bill of costs, and it does not need to
be orally pronounced with or incorporated into the written judgment to be effective. See TEX.
CODE CRIM. PROC. ANN. art. 103.001 (West 2006); Armstrong, 340 S.W.3d at 766–67; Weir v.
State, 278 S.W.3d 364, 367 (Tex. Crim. App. 2009). When the trial court’s written judgment
assesses court costs in an amount different from the bill of costs, then the amount of costs
assessed in the bill of costs controls, so long as the costs identified in the bill of costs are
authorized by law and the evidence is sufficient to support them. See Lanz v. State, No. 13-12-
00664-CR, 2013 WL 4715044, at *7 (Tex. App.—Corpus Christi Aug. 30, 2013, no pet.) (mem.
op., not designated for publication); Ballinger v. State, 405 S.W.3d 346, 350 (Tex. App.—Tyler
2013, no pet.).
Discussion
        In its written judgment, without identifying a basis for the amount assessed, the trial court
ordered that costs be paid in the amount of $439.00. The judgment also includes a document




                                                   2
identified as ―Attachment A Order to Withdraw Funds,‖ which states that Appellant has incurred
―[c]ourt costs, fees and/or fines and/or restitution‖ in the amount of $439.00.
         In contrast, the bill of costs is in the amount of $339.00. The costs assessed in the bill of
cost are authorized by law, and the evidence is sufficient to support $339.00 in costs. But the
evidence is insufficient to support the remaining $100.00 assessed by the trial court. See Lanz,
2013 WL 4715044, at *7 (modifying the judgment to reflect the figure assessed in the bill of
costs when the two figures differed). The State concedes that the amount in excess of $339.00
was improperly assessed, and that the evidence is insufficient to support that amount.
         Appellant’s issues one and two are sustained.


                                                    DISPOSITION
         Having sustained Appellant’s first and second issues, we modify the trial court’s
judgment to reflect that the amount of court costs is $339.00. See TEX. R. APP. P. 43.2(b). We
also modify Attachment A to delete the assessment of $439.00 and to state that the total amount
of ―court costs, fees and/or fines and/or restitution‖ is $339.00. See, e.g., Reyes v. State, 324
S.W.3d 865, 868 (Tex. App.—Amarillo 2010, no pet.). We affirm the judgment of the trial court
as modified. See TEX. R. APP. P. 43.2(b).


                                                                  BRIAN HOYLE
                                                                       Justice

Opinion delivered January 31, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)




                                                           3
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         JANUARY 31, 2014


                                         NO. 12-13-00149-CR


                                  JASON MICHAEL STANLEY,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellee


                                Appeal from the 114th District Court
                        of Smith County, Texas (Tr.Ct.No. 114-0012-12)

                       THIS CAUSE came on to be heard on the appellate record and the briefs
filed herein; and the same being inspected, it is the opinion of the Court that the trial court’s
judgment below should be modified and, as modified, affirmed.
                       It is therefore ORDERED, ADJUDGED and DECREED that the trial
court’s judgment below be modified to reflect that the amount of court costs is $339.00. We
further modify Attachment A to delete the assessment of $439.00 and to state that the total
amount of ―court costs, fees and/or fines and/or restitution‖ is $339.00; and as modified, the
trial court’s judgment is affirmed; and that this decision be certified to the trial court below for
observance.
                   Brian Hoyle, Justice.
                   Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.